I respectfully dissent from the Opinion and Award of the majority.  On 7 December 1994 Deputy Commissioner Dollar filed an Opinion and Award from which plaintiff, through counsel, gave timely notice of appeal on 16 December 1994.  As set forth in the majority's Opinion and Award, plaintiff's attorney was allowed to withdraw from her representation of plaintiff and plaintiff did not thereafter file an Industrial Commission Form 44 or a brief. Likewise, plaintiff did not appear before the Industrial Commission for oral argument.
Prior to oral argument, and again during oral argument, defendants moved to dismiss plaintiff's appeal for failure to file an Industrial Commission Form 44 or a brief as required by Rules 701 (2) and 701 (4) of the Workers' Compensation Rules of the North Carolina Industrial Commission.
Rule 803 of the Workers' Compensation Rules of the North Carolina Industrial Commission provides for the waiver of the Commission's rules and that the rights of unrepresented claimants will be given special consideration in this regard. Notwithstanding the special consideration that is to be given unrepresented claimants, by failing to appear or to comply with rules governing appeals to the Full Commission, plaintiff abandoned any grounds for appeal which may have existed. Therefore, I vote to dismiss plaintiff's appeal.
                                  S/ ________________ JOHN A. HEDRICK DEPUTY COMMISSIONER